Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement filed 12/17/2019 has been considered by the Examiner.
     Prior Art Cited by the Examiner 
Figures 1 and 3 of Bossert et al teach that it was known at the time of the present application to have used a narrow linewidth laser source including a master oscillator (21) for using Doppler measurements to determine wind velocity. Paragraph [0009] further teaches that Ho:YAG can be used as the amplification medium wherein the system has a pulse rate greater than 1 Hz and energy per pulse lees than 10 mJ.
Figure 5 of Budni et al teaches that Ho:YAG used as a light source can be configured in a device comprising: a power amplifier crystal constructed of Ho:YAG and configured to transmit an output beam [ taught by the laser amplifier (20) ]; a pump laser configured to end-pump the master oscillator crystal and the power amplifier crystal using a pump beam having a nominal wavelength of 1.90um [ taught by the Thulium fiber pump laser (19) ]; and a seed laser configured to transmit a seeding beam into the master oscillator crystal at a nominal wavelength of 2.0965um and a power level [ taught by seed (22) ].
Zimmermann et al (DE 2102012219972 A1) teaches [ figure 1 ] teaches using a single pump (1) to pump a seed laser (6) and amplifier (10). 
		How Claimed Subject Matter Defines Over Prior Art
The subject matter of independent claims 1 and 14 is supported by the device show by figure 2 of the present application.

Note that Zimmerman et al teaches pumping an amplifier and a seed laser, thus not remedying the lack of a master oscillator in the device shown by figure 5 of Budni et al.
Other differences are the recitation of a high repetition rate of 200-300 Hz and a seed laser power level of 20-30mW.
	      Claim Support for Indicated Allowable Subject Matter
In claim 1, as shown in bold italics:
A laser transmitter assembly for use in a Coherent Doppler Wind Lidar CCDOWL”) system, the laser transmitter assembly comprising: a telescope/scanner assembly; a receiver; a master oscillator crystal constructed of Ho:YAG; a power amplifier crystal constructed of Ho:YAG and configured, when the master oscillator crystal and the power amplifier crystal are end-pumped, to transmit an output beam through the telescope/scanner assembly with a high repetition rate of 200-300 Hz; a pump laser configured to end-pump the master oscillator crystal and the power amplifier crystal using a pump beam having a nominal wavelength of 1.905um; and a seed laser configured to transmit a seeding beam into the master oscillator crystal at a nominal wavelength of 2.0965 um and a power level of about 20-30mW; wherein the telescope/scanner assembly is configured to transmit the output beam through an atmosphere toward a scene of interest, collect a backscattered return signal, and communicate the backscattered return signal to the receiver during operation of the COWL system.
In claim 14, as shown in bold italics:
A method tor detecting and quantifying wind using a Coherent Doppler Lidar (“CDWL") system, the method comprising: end-pumping a Ho:YAG master oscillator crystal and a Ho:YAG power amplifier crystal of a laser transmitter assembly with a pump beam from a pump laser, the pump beam having a wavelength of 1.905pm and a total pump power of less than 100W, to produce a pulse repetition frequency of 200-300Hz at a wavelength of 1.905um; injecting a seeding beam into the master oscillator crystal via a seed laser at a power level of 20-30mW; and transmitting an output laser beam through a telescope/scanner assembly of the CDWL system via the power amplifier crystal at total beam energy of 35mJ or more.
Claims 2-13 and 15-19 respectively depend on claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645